United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  March 3, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-40724
                         Summary Calendar



ROBERT GRAY ROBINSON,

                                              Plaintiff-Appellant,

versus

CHEROKEE COUNTY TEXAS; BASCOM
BENTLEY, THE HONORABLE; DWIGHT
PHIFER, THE HONORABLE; HIBERNIA
BANK,

                                             Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                           (6:04-CV-217)
                       --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges

PER CURIAM:*

     Plaintiff-Appellant Robert Gray Robinson, proceeding pro se,

purports to appeal several adverse rulings, the latest of which

appears to be the April 20, 2005 Order of the Magistrate Judge in

the Eastern District of Texas denying Robinson’s motion for a new

trial, construed as a motion for relief from judgment pursuant to

Federal Rule of Civil Procedure 60(b).   We affirm.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       Our careful review of the record on appeal demonstrates that

this case    has a particularly long, convoluted, and —— for the most

part   ——   meritless    and    frivolous        history,       including,    without

limitation, the addition and deletion of parties, both public and

private, and several instances of removal and remand between state

and    federal     courts.    Also       obvious      from    the   record    is   the

longstanding      displeasure       of    the   pro   se     plaintiff,     apparently

originating with a state law real estate foreclosure action, and

growing exponentially from there.

       At least as to those issues of this lengthy and tortured

litigation that are implicated in today’s appeal, it is long since

time to stop the twisting and turning and lay it to rest, once and

for all.    Now, therefore, for the reasons expressed in the several

rulings of the district judge or the magistrate judge at issue

here, each order, judgment, and ruling before us on appeal is, in

every respect, affirmed.

       In addition, Robinson is cautioned that, despite proceeding

pro se and thus enjoying a bit more latitude from us than would

retained or appointed counsel, no further pursuit of these matters

will be tolerated.      Any prolongation or continuation of any of the

matters covered by our ruling on appeal today shall expose him to

the full panoply of sanctions and penalties at our disposal for

meritless,       frivolous,    or        contumacious        continuation    of    this

litigation or any aspect thereof, in this or any other federal

court of this circuit.

                                            2
AFFIRMED.




            3